              Case 7:16-cv-08863-KMK oocumem L.uo                             r-m:~u     J.V/&..;;;J/L..V       ,   ~~-    -    - · -

               Case 7:16-cv-08863-KMK Document 206 Filed 10/30/20 Page 1 of 2Of Counsel
   Scott D. Bergin                                                                                                               J. Joseph McGowan
  Richard R. DuVall                                                                                                                 David L. Posner
  Lance N. Portman                                                                                                                   Ellen L. Baker
   Richard J. Olson                                                                                                            Hon. Albert M. Rosenblatt
 Matthew V. Mirabile                                                                                                            Hon. George D. Marlow
  Kimberly Hunt Lee
  Rebecca M. Blahut
                                             MCCABE & MACK LLP                                                                  Hon. Ralph A. Beisner
                                                                                                                                     Mary E. Tokarz
                                                   ATTORNEYS           AT   LAW
  Daniel C. Stafford                                                                                                                Cory A. Poelman
    Tristan Smith
  Catherine Stefanik
                                                            mccm.com
                                                                                                                             John E. Mack 1874--1958
 Joanna M. Longcore
                                                                                                                           Joseph A. Mccabe 1890-1973
 Thomas J. Cummings                                                                                                         Edward J. Mack 1910-1998
   Trevor J. Halsey                                                                                                        Joseph C. Mccabe 1925-1981
    Eric B. Wharton

Direct Dial: (845) 48~87 4
E-mail: dposner@mccm.com


October 29, 2020

VIAECF
Hon. Kenneth M. Karas
The Hon. Charles L. Brieant, Jr.
Federal Building and United States
 Courthouse
300 Quarropas Street
White Plains, NY 10601

RE:       Falls v. City of Newburgh, et al
          16-CV-08863 (KMK))(PED)
          Our File No. 7969-0117

 Dear Judge Karas:

 This office represents the Newburgh Police defendants and I write with respect to the plaintiffs recently
 filed opposition to their motion for summary judgment as well as the medical defendants' motion.

 Plaintiffs memorandum is substantially in excess to this court's standing rule limiting briefs to 25 pages.
 The first 21 pages of plaintiffs submission are exclusively against these defendants and then when
 addressing the medical defendants' motion he discusses at length the conduct of the officers at the
 hospital. The memorandum is 48 pages long and most of it deals, at least in part, with the police
 defendants.

 As a result these defendants request the court strike plaintiffs opposition memo and give him 10 days to
 re-file a revised memo that meets the court's page limits.

 Defendants further request that they be given 3 weeks from the court's determination of this request, if it
 is denied, or 3 weeks from the date of plaintiff re-filed memo to submit their reply in support of their
 motion. His submission, including exhibits, is nearly 450 pages.




                  63 Washington Street, P.O. Box 509, Poughkeepsie, NY 12602-0509   I   845-486-6800        I   fax:   845-486-7621
            Case 7:16-cv-08863-KMK Oocumern:             LU::)      rlltU J.V/L:m.. v       , ..... ~~ -   -· _
              Case 7:16-cv-08863-KMK Document 206 Filed 10/30/20 Page 2 of 2



October 29, 2020
Page 2
This is defendants' first request addressed to plaintiffs opposition papers or their time to reply.

Respectfully yours,

McCABE & MACK LLP




 DLP/dmf
 cc:  Raiquan K. Falls, Pro Se (via U.S. Mail)
      Milan Spisek, Esq./Wilson, Elser, Moskowitz, Edelman & Dicker LLP




                                                       lJe.- :<J) ½J\ "McJ~"~" q           1c   J'\JC"-    fo--J ~Jc:1
                                                       \ <l   \   ,g/)   .{d   ~\,;,\.t ((_5 \ t'f("'f\ Sf    ..
